Citation Nr: 1325127	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  07-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U. S. Army from June 1954 to July 1957 and with the U.S. Navy from June 1958 to May 1959.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in October 2009; a transcript of that hearing is included in the record.  In December 2009 and February 2011, the Board remanded this matter for further development.  A September 2011 Board decision denied the claim for a low back disability.  

The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By Order dated April 2012, the Court vacated the Board's September 2011 denial and remanded this matter to the Board for compliance with the instructions included in an April 2012 Joint Motion for Remand (JMR).   In January 2013, the Board remanded this matter to the RO for additional development, to include obtaining available records pertaining to the Veteran from the appropriate state Workers' Compensation agency.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board concludes that, in order to comply with VA's duty to assist, additional development is required for compliance with the terms of the Board's January 2013 remand.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).
On remand from the Board, the RO did attempt to obtain records pertaining to the Veteran from the Oklahoma Worker's Compensation Court (Worker's Compensation).  Although VA has twice requested these records and received no response, no release form was included in the previous requests.  Thus, the Board is unable to determine whether Worker's Compensation did not respond because VA did not include a release waiver signed by the Veteran or because they have no records to provide; no negative response was provided.  

The Veteran provided VA with a completed and signed release waiver in May 2013, authorizing Worker's Compensation to provide information to VA regarding a 1960 claim for a back injury resulting from an on-the-job incident.  Although the Board regrets additional delay in this case, remand is necessary for a further attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should again contact the appropriate state Workers' Compensation agency and request copies of all records pertaining to the Veteran.  Such request must include a copy of the Veteran's signed release waiver.  Any negative search result should be noted in the record and communicated to the Veteran.

2.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the appeal.  If the issue on appeal remains denied, the RO/AMC should furnish the Veteran with an appropriate statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



